' The following opinion on motion for rehearing was filed December 8,1925. Former judgment of affirmance vacated, and judgment of district court reversedt
*525Heard before Morrissey, C. J., Dean, Day, Good, Thompson- and Eberly, JJ.
Good, J.
Defendant was convicted in the district court for Kearney county- of the crime of sodomy upon Anna June Lynn, a little girl not quite five years of age. Defendant prosecuted error to this court, and the judgment of the district court was affirmed in Abbott v. State, ante, p. 517. The case is now before us on motion for rehearing. For a statement of the facts, and issues, see Abbott v. State, supra.
The information charged but a single act, and that it was committed on the 19th day of May, 1923. The' evi*526dence of the little girl was to the effect that the defendant committed the act on five different occasions, all of-which were prior to the 19th of May, 1923. When this evidence was introduced, the defendant moved to require the state to elect upon which one of the several acts testified to the state would rely for a conviction. The motion was overruled. This point seems not to have been decided in the former opinion. No specific date was fixed by the little girl as to when any of the alleged acts occurred. It was impossible :for the defendant to know which one of the acts he was required to meet, and it is uncertain upon which one of the acts testified to the verdict was founded. In fact, it is possible that some of the jurors may have believed it was the first; some, the last; and some, intermediate acts. Were another prosecution had for any of the acts, the defendant would not be enabled to plead the present prosecution in bar. .
The general rule applicable to the situation is stated in Palin v. State, 38 Neb. 862, wherein it is held: “Where'a single crime is charged in an information, and the state on the trial, for the purpose of proving the offense alleged, introduces testimony tending to prove similar, but distinct crimes, the proper practice is for the accused to move the court to require the prosecutor to elect on which transaction he will rely for a conviction.” We think that, under the rule, it was error to refuse to require the state to elect.
, ' On the trial the state was permitted to introduce evidence, over objection, tending to show that 12 or 14 years prior to the act complained of defendant committed a similar offense on another person. In the former opinion, it is held:
“In a prosecution for sodomy, former instances tending to show that accused had indulged sexual depravity essential to an act like that charged may, in the discretion of the trial court, under exceptional circumstances, be admitted in evidence in connection with direct proof of his guilt.”
We think that the rule stated is correct, but a careful reexamination of the record does not disclose any exceptional circumstances which would permit the evidence to be re*527ceived. It is a general rule that, on the trial qf a person accused of crime, proof of a distinct and independent offense, even of a similar nature, is inadmissible. Nickolizack v. State, 75 Neb. 27; People v. Molineux, 168 N. Y. 264, 62 L. R. A. 193, and note thereto. Other cases following this rule are Smith v. State, 17 Neb. 358; Cowan v. State, 22 Neb. 519; Berghoff v. State, 25 Neb. 213; Davis v. State, 54 Neb. 177; Morgan v. State, 56 Neb. 696; Phillips v. State, 99 Neb. 187; Clark v. State, 102 Neb. 728.
To this general rule there are many exceptions. It would unduly prolong this opinion to undertake to enumerate or review all of the exceptions to the general rule. The authorities, as to the rule and the exceptions thereto, are collated and reviewed in an elaborate note to People v. Molineux, supra, 62 L. R. A. 193. Suffice it to say that we find in the record none of the exceptional circumstances which would justify the admission of this evidence.
'The state offered the evidence of another witness that, on one occasion, more than a year prior to the act complained of, the defendant had asked an improper and, perhaps, indecent question of the witness. This act was in no, way related to or connected with the offense charged. It. did not tend in any manner to prove the offense charged,, or in any way to corroborate the evidence of the little girl,, Anna June Lynn.' The admission of this evidence was incompetent and clearly prejudicial.
We have reexamined the evidence with reference to the venue of the offense, and fail to discover any affirmative showing that any of the several criminal acts testified to by Anna June occurred in Kearney county. The evidence tends to show they were committed while Anna June was riding with defendant in his car, and that on soihe occasions they drove beyond the boundaries of Kearney county.
The twelfth instruction informed the jury that the offense of sodomy included an assault, and that, if they were not convinced that the crime of sodomy was committed, but were convinced that the defendant committed an assault upon the said Anna June Lynn, then they should find the *528defendant guilty of an assault. The court inadvertently omitted to inform the jury that they must be convinced from, the evidence, beyond a reasonable doubt. The instruction, while erroneous, was not prejudicial, since defendant was found guilty of the graver instead of the minor offense.
The eleventh instruction inferentially told the jury that the disarrangement of the little girl’s clothing and her personal appearance on the return from an automobile ride, if caused or produced by defendant’s conduct, might be considered as the corroboration of her testimony which the law requires in such a case. The only occasion shown by the evidence where the clothing of Anna June was disarranged, or where her personal appearance was unusual, was on their return from an automobile ride on May 8, 1923. The state conceded that the act charged did not occur on that date. The evidence referred to in the instruction could not be corroborative of the testimony of Anna June as to any of the acts relied on by the state for a conviction. The instruction was not applicable to the facts shown.
Upon another trial, if evidence is offered as to more than one criminal act, the state should be required to elect on which act it will rely for conviction, and the instructions of the court should limit the jury, in their consideration of the case, to the act upon which the state relies for conviction. The instructions, as given, would permit the jury to consider and base a conviction on any of the acts, testified to, within the period of three years prior to the filing of the complaint.
The judgment of affirmance in our former opinion is set aside, and our former opinion, in so far as it conflicts with the views herein expressed, is withdrawn.
The judgment of the district court is reversed, ánd the cause remanded.
Reversed.